ROBB, Associate Justice.
Appeal from a decision of the Commissioner of Patents sustaining a decision of the Examiner of Interferences and denying the petition of the Ironsides Company, appellant here, for the cancellation of a trade-mark of tire appellee, the Citizens’ Wholesale Supply Company.
The mark sought to be canceled consists of a shield inclosing a scroll bearing the words “Golden Rule” and a monogram formed of the letters “C. W. S.” and the abbreviation “Co.,” with two stars in each of the upper corners of the shield. The dominating features of the mark are the words and the monogram. Appellant’s mark consists of a shield in which, and almost completely filling it, is the picture of the frigate Ironsides. While the evidence tended to show that even this mark was not adopted until after th,e date of adoption and use of the “Golden Rule” mark, it is unnecessary to review the evidence on that point, since we are clearly of the view, as was the Patent Office, that there is no conflict between-the two marks. The decision therefore is affirmed.
Affirmed.